Citation Nr: 1606280	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, including myocardial infarctions (heart attacks), coronary artery disease (CAD), hypertension, and congestive heart failure, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) from March 27, 2012, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1975 to March 1985, and from July 1987 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The Veteran requested a personal hearing before a Veterans Law Judge (Travel Board hearing).  In an April 2015 submission, the Veteran withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).

As explained, in detail, in the August 2015 Board decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considered whether a new claim for a TDIU, either formal or informal, had been raised subsequent to the July 2010 final rating decision denial of a TDIU (issued on July 6, 2010).  The evidence of record submitted on March 27, 2012 (a VA general examination) reasonably raised a new, informal claim for TDIU.  As such, the Board liberally construed the March 27, 2012 VA general examination report as additional evidence of unemployability, which is sufficient to raise a new claim for a TDIU.  Also, in this regard, the Board notes that entitlement to a TDIU was again denied in a May 2015 rating decision; however, the May 2015 rating decision is not final and a claim for a TDIU from March 27, 2012 remains in appellate status.

In August 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the AOJ's compliance with the August 2015 Board Remand is included in the Duties to Notify and Assist section below.

The issue of a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service connected for PTSD.

2.  The Veteran has in-service stressors of the Veteran's cousin and grandfather dying in a fire in November 1975 and the Veteran being unable to save a child from a fire in December 1988.

3.  The Veteran has currently diagnosed myocardial infarctions, CAD, hypertension, and congestive heart failure.

4.  Symptoms of CAD, hypertension, and congestive heart failure were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

5.  The currently diagnosed myocardial infarctions, CAD, hypertension, and congestive heart failure are not related to an in-service injury, disease, or event, including the in-service stressors of the Veteran's cousin and grandfather dying in a fire in November 1975 and the Veteran being unable to save a child from a fire in December 1988.

6.  Myocardial infarctions, CAD, hypertension, and congestive heart failure are not caused by, or increased in severity beyond the natural progress of the disease by, the service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for a cardiac disability, including as secondary to the service-connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to initial adjudication.  A timely September 2008 letter explained the evidence necessary to substantiate the claim, including on a secondary basis, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The September 2008 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements.

The Veteran was afforded an opportunity for a VA examination in connection with the claim of service connection for a cardiac disability in December 2015 (pursuant to the August 2015 Board Remand).  38 C.F.R. § 3.159(c)(4) (2015); see also Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue adjudicated below.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationales as to the service connection claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of a cardiac disability, to include on a secondary basis, has been met.  38 C.F.R. § 3.159(c)(4).

In January 2016, citing the recent decision in Nohr v. Mcdonald, 27 Vet. App. 124 (2014), the Veteran's representative called into question the December 2015 VA examiner's credentials, suggesting that, as a physician in general and geriatric medicine, the December 2015 VA examiner is not an expert in cardiology and psychiatry.  Here, the current case is distinguished from Nohr.

First, the evidentiary standards are different between Nohr and the instant case.  In Nohr, the question before the Board was whether a pre-existing disability had not been aggravated by active service.  The evidentiary standard in that situation requires VA to demonstrate by clear and unmistakable evidence that a veteran's disability was not aggravated by active service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In this case, because the Veteran's cardiac disabilities did not pre-exist active service, the evidentiary standard is lower - a preponderance of the evidence.

Second, in Nohr, Dr. F., the VHA psychiatrist who gave the opinion, wrote that "[r]espectfully, while I recognize my personal limitation, the Board should seek for the next expert opinion if this examiner's report still is not satisfied by the Board review."  In this case, the December 2015 VA examiner did not indicate that she is not qualified or is not competent to perform the VA examination or offer opinions concerning the cardiac disability.  Third, in Nohr, as a result of Dr. F.'s statement, the Veteran submitted eleven questions and requested documents from Dr. F. to determine her medical competency, which the Board denied.  In the instant case, the Veteran never submitted any questions to, or requested documents from, the December 2015 VA examiner.

With respect to the December 2015 VA examiner's expertise, the Board notes there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The Board further notes all VA examiners are presumed to be competent and their medical opinions, in turn, are assumed to be adequate-absent specific evidence to the contrary.  See Nohr, 27 Vet. App. at 131-32 (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir.2013) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'")); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary).  No such evidence to the contrary has been presented here.  It therefore follows that another VA examination or opinion would only delay adjudication, without benefiting the Veteran, and, thus, is unnecessary in this case.

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection for a Cardiac Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, CAD, hypertension, and congestive heart failure (as cardiovascular-renal disease) are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Myocardial infarctions and hyperlipidemia are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted in the August 2015 Board decision, the Veteran contends that the heart (cardiac) disabilities are due to the service-connected PTSD or, in the alternative, are directly due to the stressors experienced in service.  In this regard, the Veteran is service connected for PTSD, and the in-service stressors of the Veteran's cousin and grandfather dying in a fire in November 1975 and the Veteran being unable to save a child from a fire in December 1988 are recognized by VA.

The Board first finds that the evidence shows current cardiac disabilities of myocardial infarctions, CAD, hypertension, hyperlipidemia, and congestive heart failure.  Post-service treatment records, including a November 2008 VA treatment record, reveal a diagnosis of a congestive heart failure.  More recently, in the December 2015 VA examination report, the Veteran was diagnosed with myocardial infarctions, CAD, hypertension, and had a clinical finding of hyperlipidemia.

After a review of all the evidence of record, lay and medical, the Board next finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the heart in service.  In this case, service treatment records do not reflect diagnoses of CAD, hypertension, or congestive heart failure, and the Veteran did not experience symptoms consistent with CAD, hypertension, or congestive heart failure in service.  Further, CAD, hypertension, and congestive heart failure symptoms were not chronic in service, CAD, hypertension, and congestive heart failure symptoms have not been continuous since service separation, and CAD, hypertension, and congestive heart failure did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a) (including CAD, hypertension, and congestive heart failure as "chronic" diseases of a cardiovascular-renal disease to warrant application of 38 C.F.R. § 3.303(b) presumptions).

On the question of direct nexus between the current cardiac disabilities and service, the Board finds that the weight of the evidence is against the finding that the Veteran's cardiac disabilities, including myocardial infarctions, CAD, hypertension, and congestive heart failure are causally related to service, including the in-service stressors of the Veteran's cousin and grandfather dying in a fire in November 1975 and the Veteran being unable to save a child from a fire in December 1988.  Evidence against the finding that the Veteran's cardiac disabilities are causally related to service is included in the December 2015 VA examination report, which was obtained pursuant to the August 2015 Board Remand.  In the December 2015 VA examination report, the VA examiner opined that it is less likely than not that the Veteran's current heart conditions, claimed as myocardial infarctions, CAD, hypertension, hyperlipidemia, and congestive heart failure had onset in service or are otherwise related to service, to include the stressors of the Veteran's cousin and grandfather dying in a fire in November 1975 and the Veteran being unable to save a child from a fire in December 1988.  The VA examiner noted that the Veteran had no in-service complaints of a heart condition and had no heart problems until years after service separation.  More specifically, the VA examiner explained that peer reviewed medical literature supports that the CAD and myocardial infarction, diagnosed in August 2008, cannot be caused by the in-service stressors because CAD and myocardial infarctions are caused by a family history of CAD.  The VA examiner indicated that the Veteran has a family history positive for CAD and myocardial infarction.  The VA examiner further explained that peer reviewed medical literature supports that essential hypertension (that was diagnosed in 2007) cannot be caused by the in-service stressors since essential hypertension is caused by advancing age, family history of hypertension, excessive salt intake, and decreased nephron number (genetically determined).  The VA examiner noted that the medical record shows a family history of hypertension in his parents.  Similarly, the VA examiner explained that medical literature supports that the clinical finding of hyperlipidemia cannot be caused by the in-service stressors since hyperlipidemia is caused by genetic factors and by obesity.  The VA examiner noted that the medical record shows the Veteran gained weight after service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's cardiac disabilities are not proximately due to, or permanently worsened in severity beyond the natural progression (aggravated) by, the service-connected PTSD.  Evidence against the finding that the Veteran's cardiac disabilities are secondary to the service-connected PTSD is included in the December 2015 VA examination report.  The VA examiner opined that it is less likely than not that myocardial infarctions, CAD, hypertension, and congestive heart failure are caused or aggravated by the service-connected PTSD.  Again, the VA examiner noted that the Veteran has a strong family history of heart conditions, which is the cause of the Veteran's heart disabilities according to medical literature.  As to aggravation, the VA examiner explained that the cardiac disabilities are all stable and that the medical literature does not support that the Veteran's cardiac disabilities can be aggravated by the service-connected PTSD.  

The December 2015 VA examiner had adequate information on which to base the medical opinions and provided adequate rationales for the conclusions that are consistent with the facts in this case and are based on medical principles.  For these reasons, the Board affords the December 2015 VA examiner's medical opinions great probative weight.

There are no other medical opinions of record that purport to relate the cardiac disabilities to any service-connected disability, including PTSD.  The December 2015 VA examiner concluded that the Veteran's service-connected PTSD did not cause or aggravate the cardiac disabilities.  Thus, based on the most persuasive and probative evidence in this case, the Board finds that cardiac disabilities are not proximately due to, the result of, or aggravated by, the service-connected PTSD.  As such, secondary service connection for cardiac disabilities, to include on the basis of aggravation, is not warranted.  38 C.F.R. § 3.310; Allen, supra.

To the extent that the Veteran's assertions may be construed as attempted opinions relating the cardiac disabilities to service or the service-connected PTSD, the Board finds that, in this case, the Veteran is not competent to provide a medical opinion relating the myocardial infarctions, CAD, hypertension, and congestive heart failure (cardiovascular diseases) to PTSD (psychiatric disorder) or the in-service stressors.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The conclusions regarding causation and aggravation in this case between the cardiac disabilities and PTSD, which affect different body and psychiatric systems, require specific, highly specialized medical knowledge and training regarding the unseen and complex processes of the different body and psychiatric systems, interaction of those systems, and knowledge of various risk factors and causes of cardiac disabilities that the Veteran is not shown to possess.  As such, the Veteran's assertions purporting to relate cardiac disabilities to PTSD or the in-service stressors are not afforded any probative weight on the question of whether the Veteran's cardiac disabilities are related to the in-service stressors or were caused or aggravated by PTSD.

Furthermore, as stated above, the Veteran's cardiac disabilities were not chronic in service and did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The December 2015 VA examiner opined that it was less likely that the Veteran's cardiac disabilities were attributable to service (stressors) and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that the cardiac disabilities were incurred in or otherwise caused by active service, to include in-service stressors.  

In addition, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between the current cardiac disabilities and the service-connected PTSD.  The only probative competent opinion of record that directly addresses the likelihood of a secondary relationship between the cardiac disabilities and the service-connected PTSD, which was provided in the December 2015 VA examination report, demonstrates that there is no secondary relationship between the cardiac disabilities and the service-connected PTSD on either a causation or aggravation basis, and weighs against the claim.  For these reasons, the Board affords the Veteran's opinion - that the current cardiac disabilities are the result of service, or in the alternative, secondary to service-connected PTSD - less probative value than the December 2015 VA examiner's medical opinions.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's current cardiac disabilities and the service-connected PTSD, or active duty service (to include the in-service stressors of the Veteran's cousin and grandfather dying in a fire in November 1975 and the Veteran being unable to save a child from a fire in December 1988), including no credible evidence of chronic symptoms of CAD, hypertension, or congestive heart failure in service, of CAD, hypertension, or congestive heart failure to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of CAD, hypertension, or congestive heart failure since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for cardiac disabilities on both a direct and secondary basis, including presumptively as a chronic disease for cardiovascular-renal disease, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cardiac disability, including as secondary to the service-connected PTSD, is denied.


REMAND

A TDIU from March 27, 2012

The Veteran contends that he cannot retain (maintain) substantially gainful employment due to the service-connected disabilities.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of the service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

In the present case, service connection has been granted for PTSD rated at 50 percent rating prior to February 25, 2014 and 70 percent thereafter; fracture of the left elbow rated at 10 percent; degenerative arthritis of sacroiliac joint dysfunction and lumbar spine rated at 10 percent; and right knee sprain, residuals of left hand injury, dermatophytosis of the toenails of both feet, residuals of left inguinal hernia repair, and left ulnar sensory neuropathy associated with fracture of left elbow, all with a noncompensable rating.  The combined rating prior to February 25, 2014 is 60 percent and 80 percent thereafter.  Thus, prior to February 25, 2014, the Veteran does not have at least one disability rated at 40 percent disabling with a combined rating at least 70 percent.  Regardless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

In considering the Veteran's appeal for a TDIU from March 27, 2012, the Board acknowledges that the Veteran has undergone numerous VA examinations.  Particularly, the Veteran underwent a VA general examination in March 2012.  There, the VA examiner opined that it is not likely that the Veteran is able to obtain and maintain gainful employment in the physical sector unimpeded by his elbow and back problems; however, it is likely that the Veteran is able to obtain and maintain gainful employment in the sedentary sector unimpeded by his elbow, back or, hernia.  This opinion, however, was not based on a full assessment of the Veteran's service-connected disabilities as the service-connected PTSD, right knee sprain, residuals of left hand injury, dermatophytosis of the toenails of both feet, and left ulnar sensory neuropathy associated with fracture of left elbow were neither examined nor addressed (while the Veteran was afforded a VA PTSD examination in March 2012, the functional effect of the PTSD upon employment was not fully discussed).  Rather, the March 2012 VA examiner's opinion was based on a limited review of only some of the Veteran's service-connected disabilities.  

In addition, the Veteran contends that, although he works part-time at 20 hours per week as a Department of Labor inspector, this is only marginal employment.  See January 2016 Informal Hearing Presentation; see also Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Therefore, remand is required to obtain an opinion regarding whether the totality of the Veteran's service-connected disabilities render him unemployable.  Accordingly, the issue of a TDIU is REMANDED for the following actions:

1. Schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire electronic record, to include on VBMS and Virtual VA, should be made available to the vocational specialist.

The VA examiner should offer the following opinion:

Is it as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities?  The VA examiner must comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The Veteran is service connected for PTSD, fracture of the left elbow, degenerative arthritis of sacroiliac joint dysfunction and lumbar spine, right knee sprain, residuals of left hand injury, dermatophytosis of the toenails of both feet, residuals of left inguinal hernia repair, and left ulnar sensory neuropathy associated with fracture of left elbow.

The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

2. After completing all indicated development, including, if necessary, pursuant to 38 C.F.R. § 4.16(b), referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration (for the TDIU appeal prior to February 25, 2014), readjudicate the appeal of entitlement to a TDIU from March 27, 2012, forward.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


